COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH


                              NO. 2-08-362-CR


RODNEY E. OWENS                                                 APPELLANT

                                       V.

THE STATE OF TEXAS                                                    STATE

                                   ------------

          FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY

                                   ------------

                        MEMORANDUM OPINION 1

                                   ------------

     A jury convicted Appellant Rodney E. Owens of murder and assessed his

punishment at life imprisonment. The trial court sentenced him accordingly.

     Owens’s court-appointed appellate counsel has filed a motion to withdraw

as counsel and a brief in support of that motion. Counsel’s brief and motion

meet the requirements of Anders v. California by presenting a professional

evaluation of the record demonstrating why there are no arguable grounds for



     1
         … See Tex. R. App. P. 47.4.
relief. 386 U.S. 738, 87 S. Ct. 1396 (1967). We gave Owens an opportunity

to file a pro se brief, but he did not file one.

      Once an appellant’s court-appointed attorney files a motion to withdraw

on the ground that the appeal is frivolous and fulfills the requirements of

Anders, this court is obligated to undertake an independent examination of the

record. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991);

Mays v. State, 904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no

pet.). Only then may we grant counsel’s motion to withdraw. See Penson v.

Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).

      We have carefully reviewed the record and counsel’s brief. We agree

with counsel that this appeal is wholly frivolous and without merit; we find

nothing in the record that might arguably support the appeal. See Bledsoe v.

State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005). Accordingly, we

grant counsel’s motion to withdraw and affirm the trial court’s judgment.




                                                   PER CURIAM

PANEL: WALKER, GARDNER, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 20, 2009




                                         2